                        Case 2:20-cv-01925-JCM Document 12 Filed 12/04/20 Page 1 of 2



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    IN RE:                                                 Bankr. Case No. BK-S-19-10001-BTB
                 8    DATABASEUSA.COM LLC,
                 9    Debtor
               10
                      INFOGROUP, INC.,                                       Case No. 2:20-CV-1925 JCM
               11
                                                             Plaintiff(s),                    ORDER
               12
                               v.
               13
                      DATABASEUSA.COM, LLC, EVEREST
               14     GROUP, LLC,
               15                                         Defendant(s).
               16
               17
                               Presently before the court is appellee DatabaseUSA.com LLC (“Database”)’s motion to
               18
                      expedite appeal. (ECF No. 9). Appellee Everest LLC joined. (ECF No. 10).
               19
                               On December 2, 2020, this court granted appellant Infogroup, Inc.’s motion to extend
               20
                      time to file opening brief due to the timing of the transfer of sealed records and Fed. R. Bank.
               21
                      Proc. 8018(a)(1). (ECF No. 8). Database opposes this new deadline and requests that “the
               22
                      opening brief be filed within fourteen days, the responsive brief be filed within fourteen days
               23
                      thereafter, and the reply brief due seven days thereafter.” (ECF No. 9). “Debtor, the successful
               24
                      party in the underlying proceedings, urgently needs to proceed with its reorganization efforts or
               25
                      it will likely suffer the irreparable harm of shutting down.” (Id.).
               26
                               This court finds good cause for additional briefing. In light of the time-sensitive nature
               27
                      of this question, appellant is ordered to respond within five (5) days of this order. Appellees
               28
                      shall have two (2) days to reply.

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-01925-JCM Document 12 Filed 12/04/20 Page 2 of 2



                1         Accordingly,
                2         IT IS SO ORDERED.
                3         DATED December 4, 2020.
                4                                      __________________________________________
                                                       UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                     -2-
